Exhibit 10.2

 

EMPLOYMENT AGREEMENT

 

THIS EMPLOYMENT AGREEMENT (the “Agreement”) is made and entered into as of the 8
day of February, 2006, by and between EVANS & SUTHERLAND COMPUTER CORPORATION, a
Utah corporation (the “Company”) and Paul Dailey (the “Executive”).

 

W I T N E S S E T H:

 

WHEREAS, the Executive is employed as an executive of Spitz, Inc. (“Spitz”);

 

WHEREAS, the Company intends to acquire Spitz;

 

WHEREAS, the Executive desires to provide services to the Company in an
executive capacity;

 

WHEREAS, the Company desires to have the benefit of the Executive’s efforts and
services;

 

WHEREAS, the Company and the Executive desire to terminate all prior employment
agreements with the Company, if any; and

 

WHEREAS, the Company has determined that it is appropriate and in the best
interests of the Company to provide to the Executive protection in the event of
certain terminations of the Executive’s employment relationship with the Company
in accordance with the terms and conditions contained herein and the Executive
desires to have such protection.

 

NOW, THEREFORE, in consideration of the foregoing and of the mutual covenants
and agreements hereinafter set forth, the Company and the Executive hereto
mutually covenant and agree as follows:

 

1.                                       DEFINITIONS.

 

Whenever used in this Agreement, the following terms shall have the meanings set
forth below:

 

(a)                                  “Accrued Benefits” shall mean the amount
equal to the sum of the following to the extent not previously paid:

 

(i)                                     All salary earned or accrued through the
Termination Date;

 

(ii)                                  Reimbursement pursuant to Section 6(d) for
any and all monies expended by the Executive and not advanced by the Company in
connection with the Executive’s employment for reasonable and necessary expenses
incurred by the Executive through the Termination Date;

 

--------------------------------------------------------------------------------


 

(iii)                               Any and all other cash benefits of deferred
compensation plans previously earned through the Termination Date unless
deferred at the election of the Executive for payment at another time or the
applicable deferred compensation plan provides for payment at another time;

 

(iv)                              The full amount of any bonus earned in a prior
period and payable to the Executive in accordance with Section 6(b) herein,
subject to the limitations in Section 10 and Section 12; and

 

(v)                                 All other payments and benefits to which the
Executive may be entitled under the terms of any benefit plan of the Company,
which as of the Termination Date, is applicable to all regular full-time
employees of the Company generally.

 

(b)                                 “Act” shall mean the Securities Exchange Act
of 1934;

 

(c)                                  “Affiliate” shall have the same meaning as
given to that term in Rule 12b-2 of Regulation 12B promulgated under the Act;

 

(d)                                 “Base Period Income” shall be an amount
equal to the Executive’s “annualized includable compensation” for the “base
period” as defined in Sections 280G(d)(1) and (2) of the Code and the
regulations adopted thereunder;

 

(e)                                  “Beneficial Owner” shall have the same
meaning as given to that term in Rule 13d-3 of the Act, provided that any
pledgee of Company voting securities shall not be deemed to be the Beneficial
Owner thereof prior to its disposition of, or acquisition of voting rights with
respect to, such securities;

 

(f)                                    “Board” shall mean the Board of Directors
of the Company;

 

(g)                                 “Business Disposition” shall mean the sale,
transfer, liquidation or other disposition of all or substantially all of the
assets of the digital theater, planetarium and related businesses of the Company
to a Person or Persons; or the sale, transfer, or other disposition by the
Company of Spitz stock to a Person or Persons; excluding the subsuming of Spitz
into the Company;

 

(h)                                 “Cause” shall mean any of the following:

 

(i)                                     The engaging by the Executive in
fraudulent conduct, as evidenced by a determination in a binding and final
judgment, order or decree of a court or administrative agency of competent
jurisdiction, in effect after exhaustion or lapse of all rights of appeal, in an
action, suit or proceeding, whether civil, criminal, administrative or
investigative, which the Chief Executive Officer of the Company determines, in
his sole discretion, has a significant adverse impact on the Company or on the
performance of the Executive’s duties to the Company;

 

(ii)                                  Conviction of a felony, as evidenced by a
binding and final judgment, order or decree of a court of competent
jurisdiction, in effect after

 

2

--------------------------------------------------------------------------------


 

exhaustion or lapse of all rights of appeal, which the Chief Executive Officer
of the Company determines, in his sole discretion, has a significant adverse
impact on the Company or on the performance of the Executive’s duties to the
Company;

 

(iii)                               Neglect or refusal by the Executive to
perform the Executive’s duties or responsibilities; or

 

(iv)                              A significant violation by the Executive of
the Company’s established policies and procedures;

 

Notwithstanding the foregoing, Cause shall not exist under Sections 1(g)(iii)
and (iv) herein unless the Company furnishes written notice to the Executive of
the specific offending conduct and the Executive fails to correct such offending
conduct within the thirty (30) day period commencing on the receipt of such
notice.

 

(i)                                     “Change of Control” shall mean a change
in ownership or managerial control of the stock, assets or business of the
Company resulting from one or more of the following circumstances:

 

(i)                                     A change of control of the Company, of a
nature that would be required to be reported in response to Item 6(e) of
Schedule 14A of Regulation 14A promulgated under the Act, or any successor
regulation of similar import, regardless of whether the Company is subject to
such reporting requirement;

 

(ii)                                  A change in ownership of the Company
through a transaction or series of transactions, such that any Person or Persons
(other than any current officer of the Company or member of the Board)
become(s), in the aggregate, the Beneficial Owner(s), directly or indirectly, of
securities of the Company representing thirty percent (30%) or more of the
Company’s then outstanding securities;

 

(iii)                               Any consolidation or merger of the Company
in which the Company is not the continuing or surviving corporation or pursuant
to which shares of the common stock of the Company would be converted into cash
(other than cash attributable to dissenters’ rights), securities or other
property provided by a Person or Persons other than the Company, other than a
consolidation or merger of the Company in which the holders of the common stock
of the Company immediately prior to the consolidation or merger have
approximately the same proportionate ownership of common stock of the surviving
corporation immediately after the consolidation or merger;

 

(iv)                              The shareholders of the Company approve a
sale, transfer, liquidation or other disposition of all or substantially all of
the assets of the Company to a Person or Persons;

 

(v)                                 During any period of two (2) consecutive
years, individuals who, at the beginning of such period, constituted the Board
of Directors of the Company cease, for any reason, to constitute at least a
majority thereof, unless the

 

3

--------------------------------------------------------------------------------


 

election or nomination for election of each new director was approved by the
vote of at least two-thirds (2/3) of the directors then still in office who were
directors at the beginning of the period;

 

(vi)                              The filing of a proceeding under Chapter 7 of
the Federal Bankruptcy Code (or any successor or other statute of similar
import) for liquidation with respect to the Company;

 

(vii)                           The filing of a proceeding under Chapter 11 of
the Federal Bankruptcy Code (or any successor or other statute of similar
import) for reorganization with respect to the Company if in connection with any
such proceeding, this Agreement is rejected, or a plan of reorganization is
approved an element of which plan entails the liquidation of all or
substantially all the assets of the Company;

 

A “Change of Control” shall be deemed to occur on the actual date on which any
of the foregoing circumstances shall occur; provided, however, that in
connection with a “Change of Control” specified in Section 1(h)(vii), a “Change
of Control” shall be deemed to occur on the date of the filing of the relevant
proceeding under Chapter 7 or Chapter 11 of the Federal Bankruptcy Code (or any
successor or other statute of similar import). Notwithstanding the foregoing, a
“Change of Control” shall not include any transaction that constitutes a “Rule
13e-3 transaction” under Rule 13e-3 of the Act or an “issuer tender offer” under
Rule 13e-4 of the Act.

 

(j)                                     “Change of Control Period” shall mean
the period commencing 180 days immediately prior to the date a Change of Control
is deemed to occur pursuant to Section 1(h), herein, and ending on the second
anniversary of such date of Change of Control;

 

(k)                                  “Code” shall mean the Internal Revenue Code
of 1986, as amended from time to time;

 

(l)                                     “Disability” shall mean a physical or
mental condition whereby the Executive is unable to perform on a full-time basis
the customary duties of the Executive under this Agreement;

 

(m)                               “Effective Date” shall mean the date that the
Company acquires control of Spitz; but not later than August 1, 2006 unless a
later date is mutually agreed upon by the Company and the Executive;

 

(n)                                 “Federal Short Term-Rate” shall mean the
rate defined in Section 1274(d)(1)(C)(i) of the Code;

 

(o)                                 “Good Reason” shall mean any of the
following:

 

(i)                                     The change of the Executive’s assigned
employment location without the Executive’s consent where the lesser of (A) the
distance from the Executive’s residence at the time of the change to the new
work location; or (B)

 

4

--------------------------------------------------------------------------------


 

the distance from the Executive’s residence on the day preceding the date of
this Agreement to the new work location, is greater than fifty (50) miles;

 

(ii)                                  A significant adverse change, without the
Executive’s written consent, in the nature or scope of the Executive’s
authority, powers, functions, duties or responsibilities that existed during the
180-day period immediately preceding the date of a Business Disposition, or a
material reduction in the level of support services, staff, secretarial and
other assistance, office space and accoutrements available to a level below that
which was provided to the Executive during the 180-day period immediately
preceding the date of a Business Disposition, and that which is necessary to
perform any duties assigned to the Executive during the 180-day period
immediately preceding the date of a Business Disposition; or

 

(iii)                               Breach or violation of any material
provision of this Agreement by the Company, which is not remedied within five
business days following notice to the Company by the Executive.

 

(p)                                 “Good Reason During a Change of Control”
shall mean any of the following events occurring during a Change of Control
Period:

 

(i)                                     The change of the Executive’s assigned
employment location without the Executive’s consent where the lesser of (A) the
distance from the Executive’s residence at the time of the change to the new
work location; or (B) the distance from the Executive’s residence on the day
preceding the date of this Agreement to the new work location, is greater than
fifty (50) miles;

 

(ii)                                  The removal of the Executive from or any
failure to reelect the Executive to any of the positions held by the Executive
during the 180-day period immediately preceding the Change of Control Period,
except in the event that such removal or failure to reelect relates to the
termination by the Company of the Executive’s employment for Cause or by reason
of death, Disability or voluntary retirement;

 

(iii)                               A significant adverse change, without the
Executive’s written consent, in the nature or scope of the Executive’s
authority, powers, functions, duties or responsibilities that existed during the
180-day period immediately preceding the Change of Control Period, or a material
reduction in the level of support services, staff, secretarial and other
assistance, office space and accoutrements available to a level below that which
was provided to the Executive during the 180-day period immediately preceding
the Change of Control Period, and that which is necessary to perform any duties
assigned to the Executive during the 180-day period immediately preceding the
Change of Control Period; or

 

5

--------------------------------------------------------------------------------


 

(iv)                              Breach or violation of any material provision
of this Agreement by the Company, which is not remedied within five business
days following notice to the Company by the Executive;

 

(q)                                 “Gross Income” shall mean the Executive’s
current calendar year targeted compensation under Sections 6(a) and 6(b) of this
Agreement;

 

(r)                                    “Notice of Termination” shall mean the
notice described in Section 14 herein;

 

(s)                                  “Person” shall mean any individual,
partnership, joint venture, association, trust, corporation or other entity,
other than an employee benefit plan of the Company or an entity organized,
appointed or established pursuant to the terms of any such benefit plan;

 

(t)                                    “Prior Employment Agreement” shall mean
the employment agreement between Spitz and the Executive dated September 1,
2002.

 

(u)                                 “Stay Agreement” shall mean the agreement
between Spitz and the Executive dated December 20, 2004.

 

(v)                                 “Termination Date” shall mean, except as
otherwise provided in Section 14 herein,

 

(i)                                     The Executive’s date of death;

 

(ii)                                  Thirty (30) days after the delivery of the
Notice of Termination terminating the Executive’s employment on account of
Disability pursuant to Section 9 herein, unless the Executive returns on a
full-time basis to the performance of his or her duties prior to the expiration
of such period;

 

(iii)                               Thirty (30) days after the delivery of the
Notice of Termination if the Executive’s employment is terminated by the
Executive voluntarily;

 

(iv)                              Thirty (30) days after the delivery of the
Notice of Termination if the Executive’s employment is terminated by the Company
for any reason other than death or Disability; or

 

(v)                                 The date the Executive is terminated for
Cause.

 

(w)                               “Termination Payment” shall mean the payment
described in Section 13 herein;

 

(x)                                   “Total Payments” shall mean the sum of the
Termination Payment and any other “payments in the nature of compensation” (as
defined in Section 280G of the Code and the regulations adopted thereunder) to
or for the benefit of the Executive, the receipt of which is contingent on a
Change of Control and to which Section 280G of the Code applies.

 

6

--------------------------------------------------------------------------------


 

2.                                       EMPLOYMENT.

 

The Company hereby agrees to employ the Executive and the Executive hereby
agrees to serve the Company, on the terms and conditions set forth herein.

 

(a)                                  On the Effective Date, the Prior Agreement
shall be terminated and the Executive, Transnational, Inc., Spitz, and the
Company shall have no further obligations under the Prior Agreement.

 

(b)                                 The Company acknowledges the Stay Agreement
and agrees to satisfy Spitz’ obligations under the Stay Agreement to the extent
that Spitz fails to do so.

 

3.                                       TERM.

 

This Agreement shall commence on the Effective Date. This Agreement shall end on
that date employment of the Executive is terminated pursuant to the terms and
conditions of either Section 8, 9, 10, 11 or 12, herein.

 

4.                                       POSITIONS AND DUTIES.

 

The Executive shall serve as an executive of the Company and in such additional
capacities as set forth in Section 7 herein. In connection with the foregoing
positions, the Executive shall have such duties, responsibilities and authority
as may from time to time be assigned to the Executive by the Chief Executive
Officer. The Executive shall devote substantially all the Executive’s working
time and efforts to the business and affairs of the Company. The Chief Executive
Officer, in his or her sole discretion, may alter, modify, or change the
Executive’s duties, offices, positions, responsibilities and obligations set
forth in this Agreement at any time, consistent with the status of a senior
executive of the Company.

 

5.                                       PLACE OF PERFORMANCE.

 

In connection with the Executive’s employment by the Company, the Executive
shall be based at the office of the Company in Chadds Ford, Pennsylvania except
for required travel on Company business.

 

6.                                       COMPENSATION AND RELATED MATTERS.

 

(a)                                  Salary. The Company shall pay to the
Executive an annualized base salary at a rate of $131,310 in equal installments
as nearly as practicable on the Company’s regular payroll dates, in arrears.
Such annualized base salary may be increased from time to time in accordance
with normal business practices of the Company. The annualized base salary of the
Executive shall not be decreased below its then existing amount during the term
of this Agreement;

 

7

--------------------------------------------------------------------------------


 

(b)                                 MIP. Subject to the Company’s right to
terminate or amend, at any time with or without notice to the Executive, the
Evans & Sutherland Management Incentive Plan (MIP), the Executive shall be
entitled to participate in the Evans & Sutherland MIP as agreed in writing in a
MIP document;

 

(c)                                  Executive Savings Plan. Subject to the
Company’s right to terminate or amend, at any time with or without notice to the
Executive, the Company’s Executive Savings Plan, the Executive shall be entitled
to participate in the Executive Savings Plan according to the terms and
conditions of the Executive Savings Plan.

 

(d)                                 Expenses. The Executive shall be entitled to
receive prompt reimbursement for all reasonable expenses incurred by the
Executive in performing services hereunder, including professional association,
license fee and professional education expenses related to the Executive’s
position and duties and all expenses for travel and living expenses while away
from home on business or at the request of and in the service of the Company,
provided that such expenses are incurred and accounted for in accordance with
the policies and procedures established by the Company at the time incurred;

 

(e)                                  Other Benefits. The Company shall provide
the Executive with all other benefits normally provided to an employee of the
Company similarly situated to the Executive, including being added as a named
officer on the Company’s existing directors’ and officers’ liability insurance
policy;

 

(f)                                    Vacations. The Executive shall be
entitled to the number of vacation days in each calendar year, and to
compensation in respect of earned but unused vacation days, determined in
accordance with the Company’s vacation plan as in effect from time to time. The
Executive shall also be entitled to all paid holidays given by the Company to
its executives; and

 

(g)                                 Services Furnished. The Company shall
furnish the Executive with office space, and such other facilities and services
as shall be suitable to the Executive’s position and adequate for the
performance of the Executive’s duties as set forth in Section 4 hereof.

 

7.                                       OFFICES.

 

The Executive agrees to serve without additional compensation, if elected or
appointed thereto, in one or more executive offices of the Company, or any
affiliate or subsidiary of the Company, or as a member of the board of directors
of any subsidiary or affiliate of the Company; provided, however, that the
Executive is indemnified for serving in any and all such capacities on a basis
no less favorable than is currently provided in the Company’s bylaws or
otherwise and that the Executive is covered by a directors’ and officers’
liability insurance or other policy applicable to the election or appointment.

 

8

--------------------------------------------------------------------------------


 

8.                                       TERMINATION AS A RESULT OF DEATH.

 

If the Executive shall die during the term of this Agreement, the Executive’s
employment shall terminate on the Executive’s date of death and the Executive’s
surviving spouse, or the Executive’s estate if the Executive dies without a
surviving spouse, shall be entitled to the Executive’s Accrued Benefits as of
the Termination Date and the applicable Termination Payment.

 

9.                                       TERMINATION FOR DISABILITY.

 

If, as a result of the Executive’s Disability, the Executive shall have been
unable to perform the Executive’s duties hereunder on a full-time basis for four
(4) consecutive months and within thirty (30) days after the Company provides
the Executive with a Termination Notice, the Executive shall not have returned
to the performance of the Executive’s duties on a full-time basis, the Company
may terminate the Executive’s employment, subject to Section 14 herein. During
the term of the Executive’s Disability prior to termination, the Executive shall
continue to receive all salary and other benefits payable under Section 6
herein, including participation in all employee benefit plans, programs and
arrangements in which the Executive was entitled to participate immediately
prior to the Disability; provided, however, that the Executive’s continued
participation is permitted under the terms and provisions of such plans,
programs and arrangements. In the event that the Executive’s participation in
any such plan, program or arrangement is barred as the result of such
Disability, the Executive shall be entitled to receive an amount equal to the
contributions, payments, credits or allocations which would have been paid by
the Company to the Executive, to the Executive’s account or on the Executive’s
behalf under such plans, programs and arrangements. In the event the Executive’s
employment is terminated on account of the Executive’s Disability in accordance
with this Section 9, the Executive shall receive the Executive’s Accrued
Benefits as of the Termination Date and shall remain eligible for all benefits
provided by any long-term disability programs of the Company in effect at the
time of such termination. The Executive shall also be entitled to the
Termination Payment described in Section 13(a).

 

10.                                 TERMINATION FOR CAUSE.

 

If the Executive’s employment with the Company is terminated by the Company for
Cause, subject to the procedures set forth in Section 14 herein, the Executive
shall be entitled to receive the Executive’s Accrued Benefits as of the
Termination Date, however, the Executive’s Accrued Benefits will not include any
amount for bonus under Section 1(a)(iv). The Executive shall not be entitled to
receipt of any Termination Payment.

 

11.                                 OTHER TERMINATION BY COMPANY.

 

If the Executive’s employment with the Company is terminated by the Company
other than by reason of death, Disability or Cause, subject to the procedures
set forth in Section 14 herein, the Executive (or in the event of the
Executive’s death following the Termination Date, the Executive’s surviving
spouse or the Executive’s estate if the Executive dies without a surviving
spouse) shall receive the Executive’s Accrued Benefits and the applicable
Termination Payment. The Executive shall not, in connection with any
consideration receivable in

 

9

--------------------------------------------------------------------------------


 

accordance with this Section 11, be required to mitigate the amount of such
consideration by securing other employment or otherwise and such consideration
shall not be reduced by reason of the Executive securing other employment or for
any other reason.

 

12.                                 VOLUNTARY TERMINATION BY EXECUTIVE.

 

From and after the commencement of this Agreement, as provided under Section 3,
provided that the Executive furnishes thirty (30) days prior written notice to
the Company, the Executive shall have the right to voluntarily terminate this
Agreement at any time. If the Executive’s voluntary termination is without Good
Reason or without Good Reason During a Change of Control, the Executive shall
receive the Executive’s Accrued Benefits as of the Termination Date and shall
not be entitled to any Termination Payment, however, the Executive’s Accrued
Benefits will not include any amount for bonus under Section 1(a)(iv). If the
Executive’s voluntary termination is for Good Reason or Good Reason During a
Change of Control, the Executive (or in the event of the Executive’s death
following the Termination Date, the Executive’s surviving spouse or the
Executive’s estate if the Executive dies without a surviving spouse) shall
receive the Executive’s Accrued Benefits and the applicable Termination Payment.
The Executive shall not, in connection with any consideration receivable in
accordance with this Section 12, be required to mitigate the amount of such
consideration by securing other employment or otherwise and such consideration
shall not be reduced by reason of the Executive securing other employment or for
any other reason.

 

13.                                 TERMINATION PAYMENT.

 

(a)                                  If the Executive’s employment is terminated
as a result of death or Disability, the Executive shall receive a Termination
Payment equal to one (1.0) times the Executive’s Gross Income. The Company will
reimburse the Executive for the full medical, dental and vision premiums for
continuation coverage under COBRA for the Executive and dependents who qualify
for continuation coverage under COBRA for one year following Termination Date.

 

(b)                                 If, prior to a Change of Control Period, the
Executive’s employment is terminated by the Executive for Good Reason or by the
Company for any reason other than death, Disability or Cause, the Termination
Payment payable to the Executive by the Company or an affiliate of the Company
shall be equal to one (1.0) times the Executive’s Gross Income. The Company will
reimburse the Executive for the full medical, dental and vision premiums for
continuation coverage under COBRA for the Executive and dependents who qualify
for continuation coverage under COBRA for one year following the Termination
Date.

 

(c)                                  If, during a Change of Control Period, the
Executive’s employment is terminated by the Executive for Good Reason During a
Change of Control or by the Company for any reason other than death, Disability,
or Cause, the Termination Payment payable to the Executive by the Company or an
affiliate of the Company shall be one (1.0) times the Executive’s Gross Income.
The Company will reimburse the Executive for the full medical, dental and vision
premiums for continuation coverage under

 

10

--------------------------------------------------------------------------------


 

COBRA for the Executive and dependents who qualify for continuation coverage
under COBRA for one (1) year following the Termination Date.

 

(d)                                 It is the intention of the Company and the
Executive that the benefits under this Agreement shall be capped such that no
portion of the Termination Payment and any other “payments in the nature of
compensation” (as defined in Section 280G of the Code and the regulations
adopted thereunder) to or for the benefit of the Executive under this Agreement,
or under any other agreement, plan or arrangement, shall be deemed to be an
“excess parachute payment” as defined in Section 280G of the Code. It is agreed
that the present value of the Total Payments shall not exceed an amount equal to
two and ninety-nine hundredths (2.99) times the Executive’s Base Period Income,
which is the maximum amount which the Executive may receive without becoming
subject to the tax imposed by Section 4999 of the Code or which the Company may
pay without loss of deduction under Section 280G(a) of the Code. Present value
for purposes of this Agreement shall be calculated in accordance with the
regulations issued under Section 280G of the Code. Within sixty (60) days
following delivery of the Notice of Termination or notice by the Company to the
Executive of its belief that there is a payment or benefit due the Executive
which will result in an excess parachute payment as defined in Section 280G of
the Code, the Executive and the Company shall, at the Company’s expense, obtain
such opinions as more fully described hereafter, which need not be unqualified,
of legal counsel and certified public accountants or a firm of recognized
executive compensation consultants. The Executive shall select said legal
counsel, certified public accountants and executive compensation consultants;
provided, however, that if the Company does not accept one (1) or more of the
parties selected by the Executive, the Company shall provide the Executive with
the names of such legal counsel, certified public accountants and/or executive
compensation consultants as the Company may select; provided, further, however,
that if the Executive does not accept the party or parties selected by the
Company, the legal counsel, certified public accountants and/or executive
compensation consultants selected by the Executive and the Company,
respectively, shall select the legal counsel, certified public accountants
and/or executive compensation consultants, whichever is applicable, who shall
provide the opinions required by this Section 13(d). The opinions required
hereunder shall set forth (a) the amount of the Base Period Income of the
Executive, (b) the present value of Total Payments and (c) the amount and
present value of any excess parachute payments. In the event that such opinions
determine that there would be an excess parachute payment, the Termination
Payment or any other payment determined by such counsel to be includable in
Total Payments shall be reduced or eliminated as specified by the Executive in
writing delivered to the Company within thirty (30) days of his or her receipt
of such opinions or, if the Executive fails to so notify the Company, then as
the Company shall reasonably determine, so that under the bases of calculation
set forth in such opinions there will be no excess parachute payment. The
provisions of this Section 13(d), including the calculations, notices and
opinions provided for herein shall be based upon the conclusive presumption that
the compensation and other benefits, including but not limited to the Gross
Income, earned on or after the date of a Change of Control by the Executive
pursuant to the Company’s compensation programs if such payments would have been
made in the future in any event, even though the timing of such payment is
triggered by the Change of Control, are reasonable compensation for services
rendered prior to the

 

11

--------------------------------------------------------------------------------


 

Change of Control; provided, however, that in the event legal counsel so
requests in connection with the opinion required by this Section 13(d), a firm
of recognized executive compensation consultants, selected by the Executive and
the Company pursuant to the procedures set forth above, shall provide an
opinion, upon which such legal counsel may rely, as to the reasonableness of any
item of compensation as reasonable compensation for services rendered prior to
the Change of Control by the Executive. In the event that the provisions of
Sections 280G and 4999 of the Code are repealed without succession, this Section
13(d) shall be of no further force or effect.

 

(e)                                  The Termination Payment shall be payable as
follows:

 

(i)                                     In the event the Executive’s Termination
Date is during a Change of Control Period, any Termination Payment shall be paid
to the Executive in a lump sum not later than ten (10) days following the
Executive’s Termination Date. Such lump sum payment shall not be reduced by any
present value, interest rate, or similar factor. Further, the Executive shall
not be required to mitigate the amount of such payment by securing other
employment or otherwise and such payment shall not be reduced by reason of the
Executive securing other employment or for any other reason.

 

(ii)                                  In the event the Executive’s Termination
Date is prior to or after a Change of Control Period, any Termination Payment
shall be paid to the Executive in equal installments on the Company’s regular
paydays over the twelve-month period following the Termination Date. Such
payments shall not be reduced or increased by any present value, interest rate,
or similar factor. Further, the Executive shall not be required to mitigate the
amount of such payment by securing other employment or otherwise and such
payment shall not be reduced by reason of the Executive securing other
employment or for any other reason.

 

(f)                                    Notwithstanding anything to the contrary
herein, in no event will a termination of the Executive’s employment with the
Company be deemed to trigger a right to receive a Termination Payment if the
termination is effected by the mutual agreement of the Company and the Executive
to accommodate a reassignment of the Executive to an entity created or acquired
by the Company or Spitz, or to which the Company or Spitz has contributed rights
to technology, assets or business plans, if at the time of such termination the
Company or Spitz owns or is acquiring a minimum of a 19% equity interest in such
entity. In the event of any such termination, the Executive shall only be
entitled to receive the Executive’s Accrued Benefits as of the Termination Date.

 

12

--------------------------------------------------------------------------------


 

14.                                 TERMINATION NOTICE AND PROCEDURE.

 

Any termination by the Company or the Executive of the Executive’s employment
during the employment period shall be communicated by written Notice of
Termination (“Notice of Termination”) to the Executive, if such Notice of
Termination is delivered by the Company, and to the Company, if such Notice of
Termination is delivered by the Executive, all in accordance with the following
procedures:

 

(a)                                  The Notice of Termination shall indicate
the specific termination provision in this Agreement relied upon and shall set
forth in reasonable detail the facts and circumstances alleged to provide a
basis for termination;

 

(b)                                 Any Notice of Termination by the Company
shall be approved by a resolution duly adopted by a majority of the Board, or a
majority of the Board may delegate such authority to approve any Notice of
Termination to the Chief Executive Officer of the Company;

 

(c)                                  If the Executive shall in good faith
furnish a Notice of Termination for Good Reason or for Good Reason During a
Change of Control and the Company notifies the Executive that a dispute exists
concerning the existence of Good Reason or Good Reason During a Change of
Control, within the fifteen (15) day period following the Company’s receipt of
such notice, the Executive shall continue the Executive’s employment during such
dispute. If it is thereafter determined that (i) Good Reason or Good Reason
During a Change of Control did exist, the Executive’s Termination Date shall be
the earlier of (A) the date on which the dispute is finally determined, either
by mutual written agreement of the parties or pursuant to Section 16, (B) the
date of the Executive’s death or (C) one day prior to the second (2nd)
anniversary of a Change of Control, if any, or (ii) Good Reason or Good Reason
During a Change of Control did not exist, the employment of the Executive shall
continue after such determination as if the Executive had not delivered the
Notice of Termination asserting Good Reason or Good Reason During a Change of
Control; and

 

(d)                                 If the Executive gives Notice of Termination
of his or her employment for Good Reason or Good Reason During a Change of
Control and a dispute arises as to the existence of Good Reason or Good Reason
During a Change of Control, and the Executive does not continue his employment
during such dispute, and it is finally determined that the reason for
termination set forth in such Notice of Termination did not exist, if such
notice was delivered by the Executive, the Executive shall be deemed to have
voluntarily terminated the Executive’s employment other than for Good Reason or
Good Reason During a Change of Control.

 

13

--------------------------------------------------------------------------------


 

15.                                 NON-COMPETE.

 

The Executive hereby agrees that during the term of this Agreement and for the
period of one (1) year from the termination hereof, for any reason, the
Executive will not:

 

(a)                                  Own, manage, operate or control any
business of the type and character engaged in and competitive with the digital
theater, planetarium, and related businesses of the Company or any subsidiary
thereof. For purposes of this Section 15, ownership of securities of not in
excess of five percent (5%) of any class of securities of a public company shall
not be considered to be competition with the Company or any subsidiary thereof;
or

 

(b)                                 Act as, or become employed as, an officer,
director, employee, consultant or agent of any business of the type and
character engaged in and competitive with the digital theater, planetarium, and
related businesses of the Company or any of its subsidiaries; or

 

(c)                                  Solicit any similar business to that of the
digital theater, planetarium, and related businesses of the Company’s for, or
sell any products that are in competition with the Company’s digital theater,
planetarium, and related business products to, any company which is, as of the
date hereof or through the Termination Date, a customer or client of the Company
or any of its subsidiaries, or was such a customer or client thereof within two
years prior to the Termination Date; or

 

(d)                                 Solicit the employment of (i) any employee
of the Company or its subsidiaries that is an employee at anytime during this
term of this Agreement or during the one year period following the termination
of this Agreement, or (ii) any former employee of the Company or its
subsidiaries who was employed by the Company or its subsidiaries during the one
(1) year period preceding the Termination Date.

 

(e)                                  Notwithstanding the foregoing provisions of
Section 15, the Executive shall have no obligations under this Section 15, and
the Company covenants not to initiate litigation or any other dispute resolution
mechanism involving this Section 15 if the Company fails to satisfy, in any
respect, any of its obligations under Section 13. This Section 15(e) does not
apply if there is there is no obligation for a Termination Payment.

 

16.                                 REMEDIES AND JURISDICTION.

 

(a)                                  The Executive hereby acknowledges and
agrees in addition to all other remedies available to the Company for a breach
of this Agreement (including, without limitation, the right to recover damages),
the Company shall be entitled to seek injunctive relief. To enforce the
provisions of this Section 16(a), the Company may seek relief from any court
with proper jurisdiction.

 

(b)                                 All claims, disputes and other matters in
question between the parties arising under this Agreement, shall, unless
otherwise provided herein, be decided by binding arbitration before a single
independent arbitrator selected pursuant to Section 16(d). TO THE EXTENT
ALLOWABLE UNDER APPLICABLE LAW, ALL

 

14

--------------------------------------------------------------------------------


 

DISPUTES INVOLVING ALLEGED UNLAWFUL EMPLOYMENT DISCRIMINATION, BREACH OF
CONTRACT OR POLICY, OR EMPLOYMENT TORT COMMITTED BY THE COMPANY OR A
REPRESENTATIVE OF THE COMPANY, INCLUDING CLAIMS OF VIOLATIONS OF FEDERAL OR
STATE DISCRIMINATION STATUTES OR PUBLIC POLICY, SHALL BE RESOLVED PURSUANT TO
THIS AGREEMENT AND THERE SHALL BE NO RECOURSE TO COURT, WITH OR WITHOUT A JURY
TRIAL. The arbitration hearing shall occur at a time and place convenient to the
parties in Philadelphia, Pennsylvania, within thirty (30) days of selection or
appointment of the arbitrator. The arbitration shall be governed by the National
Rules for the Resolution of Employment Disputes of AAA in effect on the date of
the first notice of demand for arbitration. The arbitrator shall issue written
findings of fact and conclusions of law, and an award, within fifteen (15) days
of the date of the hearing unless the parties otherwise agree.

 

(c)                                  In cases of breach of contract or policy,
damages shall be limited to contract damages. In cases of discrimination claims
prohibited by statute, the arbitrator may direct payment consistent with the
applicable statute. Issues of procedure, arbitrability, or confirmation of award
shall be governed by the Federal Arbitration Act, 9 U.S.C. §§ 1-16.

 

(d)                                 The parties shall select the arbitrator from
a panel list made available by the AAA. If the parties are unable to agree to an
arbitrator within ten (10) days of receipt of a demand for arbitration, the
arbitrator will be chosen by alternatively striking from a list of five (5)
arbitrators obtained by the Company from AAA. The Executive shall have the first
strike.

 

17.                                 ATTORNEYS’ FEES.

 

In the event that either party hereunder institutes any legal or arbitration
proceedings in connection with its rights or obligations under this Agreement,
each party in such proceeding shall be responsible for all of its own costs
incurred in connection with such proceeding, including attorneys’ fees and any
other fees, expenses, or costs.

 

18.                                 SUCCESSORS.

 

This Agreement and all rights of the Executive shall inure to the benefit of and
be enforceable by the Executive’s personal or legal representatives, estates,
executors, administrators, heirs and beneficiaries. In the event of the
Executive’s death, all amounts payable to the Executive under this Agreement
shall be paid to the Executive’s surviving spouse, or the Executive’s estate if
the Executive dies without a surviving spouse.

 

This Agreement shall inure to the benefit of, be binding upon and be enforceable
by, any successor, surviving or resulting corporation or other entity

 

(a)                                  to which all or substantially all of the
business and assets of the Company shall be transferred whether by merger,
consolidation, transfer or sale, or

 

(b)                                 to which the Company shall transfer
ownership under a Business Disposition.

 

15

--------------------------------------------------------------------------------


 

19.                                 ENFORCEMENT.

 

The provisions of this Agreement shall be regarded as divisible, and if any of
said provisions or any part hereof are declared invalid or unenforceable by a
court of competent jurisdiction, the validity and enforceability of the
remainder of such provisions or parts hereof and the applicability thereof shall
not be affected thereby.

 

20.                                 AMENDMENT OR TERMINATION.

 

This Agreement may not be amended or terminated during its term, except by
written instrument executed by the Company and the Executive.

 

21.                                 SURVIVABILITY.

 

The provisions of Sections 15, 16, 17, 18 and 19 shall survive termination of
this Agreement.

 

22.                                 ENTIRE AGREEMENT.

 

Except for the Confidentiality and Inventions Agreement between the Executive
and the Company, this Agreement sets forth the entire agreement between the
Executive and the Company with respect to the subject matter hereof, and
supersedes all prior oral or written agreements, negotiations, commitments and
understandings with respect thereto. Prior employment agreements between the
Executive and the Company are hereby terminated in their entirety and superceded
by this Agreement.

 

23.                                 VENUE; GOVERNING LAW.

 

This Agreement and the Executive’s and Company’s respective rights and
obligations hereunder shall be governed by and construed in accordance with the
laws of the State of Utah without giving effect to the provisions, principles,
or policies thereof relating to choice or conflicts of laws.

 

16

--------------------------------------------------------------------------------


 

24.                                 NOTICE.

 

All notices, requests, instructions or other documents to be given under this
Agreement shall be in writing and shall be deemed given (i) three business days
following sending by registered or certified mail, postage prepaid, (ii) when
sent, if sent by facsimile; provided, however, that the facsimile is promptly
confirmed by telephone confirmation thereof, (iii) when delivered, if delivered
personally to the intended recipient, and (iv) one business day following
sending by overnight delivery via a national courier service, and in each case,
addressed to a party at the following address for such party:

 

 

Company:

Evans & Sutherland Computer Corporation

 

 

600 Komas Drive

 

 

Salt Lake City, Utah 84108

 

 

Attn: Vice President of Human Resources

 

 

Fax: (801) 588-4517

 

 

Tel: (801) 588-1609

 

 

 

 

 

 

 

Executive:

Paul Dailey

 

 

 

 

 

 

 

 

 

 

 

Fax: (      )       -      

 

 

Tel: (      )       -       

 

Or to such other address as the Company shall have given to the Executive or, if
to the Executive, to such address as the Executive shall have given to the
Company or facsimile number as the party to whom notice is given may have
previously furnished to the other in writing in the manner set forth above.

 

25.                                 NO WAIVER.

 

No waiver by either party at any time of any breach by the other party of, or
compliance with, any condition or provision of this Agreement to be performed by
the other party shall be deemed a waiver of similar or dissimilar provisions or
conditions at the same time or any prior or subsequent time.

 

26.                                 HEADINGS.

 

The headings herein contained are for reference only and shall not affect the
meaning or interpretation of any provision of this Agreement.

 

27.                                 COUNTERPARTS.

 

This Agreement may be executed in one or more counterparts, each of which shall
be deemed to be an original but all of which together will constitute one and
the same instrument.

 

17

--------------------------------------------------------------------------------


 

IN WITNESS WHEREOF, the Company has caused this Agreement to be executed by its
duly authorized officer, and the Executive has executed this Agreement, on the
date and year first above written.

 

 

“COMPANY”

 

 

 

 

 

EVANS & SUTHERLAND COMPUTER

 

CORPORATION, a Utah Corporation

 

 

 

 

 

By:

    /s/James R. Oyler

 

 

James R. Oyler

 

 

President and Chief Executive Officer

 

 

 

 

 

 

“EXECUTIVE”

 

 

 

 

 

   /s/ Paul Dailey

 

 

Paul Dailey

 

 

18

--------------------------------------------------------------------------------